Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al., US PGPUB 2015/0012426 hereinafter referenced as Purves in view of Rabii, US PGPUB 2014/0049480.

As to claim 1, Purves discloses a system comprising: a non-transitory memory (e.g. memory 1129, fig. 11); and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising: capturing, by a sensor associated with the system, a gesture motion ([0361] in other implementations, the user may use another device (such as a payment device), and may capture the gesture via a camera on the electronic device 2207, or an external camera 2204 separate from the electronic device 2205);
accessing a database of a plurality of previously stored gesture mappings, wherein each of the plurality of previously stored gesture mappings correspond to a gesture motion performable by a user, and wherein the plurality of previously stored gesture mappings corresponds to a plurality of actions executable by the system ([0100] In some implementations, fields in the composite gesture data structure may be left blank depending on whether the particular gesture type (e.g., finger gesture, object gesture, and/or the like) has been made. The MDGAAT may then match 211 the gesture and the words to the various possible gesture types stored in the MDGAAT database); and
executing, in response to the determining that the captured gesture motion corresponds to the at least one of the plurality of previously stored gesture mappings, at least one of the plurality of actions corresponding to the at least one of the plurality of previously stored gesture mappings (Accordingly, in step 290, content server 150 performs the specified action based on values of the fields in the displayed form. However, other actions such as processing the data for completing a transaction may be performed in other environments).
Purves does not explicitly disclose determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance.
However, in the same endeavor, Rabii discloses determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller. A touch input complexity value determined to be within the tolerance threshold may be processed by the touchscreen controller in the typical manner, as the touchscreen controller will likely be able to process the touch input data and maintain an acceptable user experience).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Purves to further include Rabii’s touch input complexity determination method in order to improve processing efficiency of the device.

As to claim 9, Purves discloses a method comprising: capturing, by a sensor, a gesture motion ([0361] in other implementations, the user may use another device (such as a payment device), and may capture the gesture via a camera on the electronic device 2207, or an external camera 2204 separate from the electronic device 2205);
accessing a database of a plurality of previously stored gesture mappings, wherein each of the plurality of previously stored gesture mappings correspond to a gesture motion performable by a user, and wherein the plurality of previously stored gesture mappings corresponds to a plurality of actions executable by the system ([0100] In some implementations, fields in the composite gesture data structure may be left blank depending on whether the particular gesture type (e.g., finger gesture, object gesture, and/or the like) has been made. The MDGAAT may then match 211 the gesture and the words to the various possible gesture types stored in the MDGAAT database); and
executing, in response to the determining that the captured gesture motion corresponds to the at least one of the plurality of previously stored gesture mappings, at least one of the plurality of actions corresponding to the at least one of the plurality of previously stored gesture mappings (Accordingly, in step 290, content server 150 performs the specified action based on values of the fields in the displayed form. However, other actions such as processing the data for completing a transaction may be performed in other environments).
Purves does not explicitly disclose determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance.
However, in the same endeavor, Rabii discloses determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller. A touch input complexity value determined to be within the tolerance threshold may be processed by the touchscreen controller in the typical manner, as the touchscreen controller will likely be able to process the touch input data and maintain an acceptable user experience).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Purves to further include Rabii’s touch input complexity determination method in order to improve processing efficiency of the device.

As to claim 16, Purves discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: capturing, by a sensor associated with the system, a gesture motion;
accessing a database of a plurality of previously stored gesture mappings, wherein each of the plurality of previously stored gesture mappings correspond to a gesture motion performable by a user, and wherein the plurality of previously stored gesture mappings corresponds to a plurality of actions executable by the system ([0100] In some implementations, fields in the composite gesture data structure may be left blank depending on whether the particular gesture type (e.g., finger gesture, object gesture, and/or the like) has been made. The MDGAAT may then match 211 the gesture and the words to the various possible gesture types stored in the MDGAAT database); and
executing, in response to the determining that the captured gesture motion corresponds to the at least one of the plurality of previously stored gesture mappings, at least one of the plurality of actions corresponding to the at least one of the plurality of previously stored gesture mappings (Accordingly, in step 290, content server 150 performs the specified action based on values of the fields in the displayed form. However, other actions such as processing the data for completing a transaction may be performed in other environments).
Purves does not explicitly disclose determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance.
However, in the same endeavor, Rabii discloses determining that the captured gesture motion is within a threshold of differences for at least one of the plurality of previously stored gesture mappings, wherein the threshold of differences corresponds to an error tolerance ([0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller. A touch input complexity value determined to be within the tolerance threshold may be processed by the touchscreen controller in the typical manner, as the touchscreen controller will likely be able to process the touch input data and maintain an acceptable user experience).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Purves to further include Rabii’s touch input complexity determination method in order to improve processing efficiency of the device.

As to claim 2, the combination of Purves and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise displaying an indication of the at least one of the plurality of previously stored gesture mappings associated with the captured gesture motion for confirmation, wherein the at least one of the plurality of actions is executed further in response to receiving, from the user, a selection of one of the at least one of the plurality of previously stored gesture mappings (Purves, [0101] If a match is found, the MDGAAT may request confirmation that the right action was found, and then may perform the action 212 using the user's account).

As to claim 3, the combination of Purves and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise detecting a process with which the gesture motion is used, and wherein a level of the error tolerance is determined based on the detected process (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).

As to claim 4, the combination of Purves and Rabii discloses the system of claim 3. The combination further discloses a process requiring higher security has a lower level of the error tolerance than a process requiring lower security (Purves, [0449] In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an "authorization fail" message to the merchant server, user device and/or client).

As to claim 5, the combination of Purves and Rabii discloses the system of claim 1. The combination further discloses the operations further comprise detecting an environment in which gesture motion is being performed, and wherein a level of the error tolerance is determined based on the detected environment (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).

As to claim 6, the combination of Purves and Rabii discloses the system of claim 5. The combination further discloses the level of the error tolerance is increased in response to a detection of increased movement in the environment (Rabii, [0020] For example, the touchscreen controller may determine that a single tap input from the user is of nominal complexity, and that fast multi-touch tapping (e.g., typing or finger painting) are of high complexity or has a high complexity value).

As to claim 7, the combination of Purves and Rabii discloses the system of claim 1. The combination further discloses the database includes at least one of a cache or a random access memory (RAM), and wherein the operations further comprise (Purves, [0131] These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1129 (e.g., registers, cache memory, random access memory, etc.)): tracking a frequency of use of the captured gesture motion, the gesture mappings corresponding to gesture motions performable by the user, wherein when the frequency is determined to be above a frequency threshold, the gesture mappings are caused to be stored in the cache or RAM for quick access (Purves, [0100] In some implementations, fields in the composite gesture data structure may be left blank depending on whether the particular gesture type (e.g., finger gesture, object gesture, and/or the like) has been made. The MDGAAT may then match 211 the gesture and the words to the various possible gesture types stored in the MDGAAT database).

As to claim 8, the combination of Purves and Rabii discloses the system of claim 1. The combination further discloses the captured gesture motion includes a finger gesture motion captured by a sensor on the system (Purves, [0169] The MDGAAT component may transform reality scene visual captures (e.g., see 213 in FIG. 2A, etc.) via MDGAAT components (e.g., fingertip detection component 1142, image processing component 1143).

As to claim 10, the combination of Purves and Rabii discloses the method of claim 9. The combination further discloses displaying an indication of the at least one of the plurality of previously stored gesture mappings associated with the captured gesture motion for confirmation, wherein the at least one of the plurality of actions is executed further in response to receiving, from the user, a selection of one of the at least one of the plurality of previously stored gesture mappings (Purves, [0101] If a match is found, the MDGAAT may request confirmation that the right action was found, and then may perform the action 212 using the user's account).

As to claim 11, the combination of Purves and Rabii discloses the method of claim 9. The combination further discloses the operations further comprise detecting a process with which the gesture motion is used, and wherein a level of the error tolerance is determined based on the detected process (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).

As to claim 12, the combination of Purves and Rabii discloses the method of claim 9. The combination further discloses the operations further comprise detecting an environment in which gesture motion is being performed, and wherein a level of the error tolerance is determined based on the detected environment (Rabii, [0020] The touchscreen controller may compare the determined complexity level or complexity value to a tolerance threshold that reflects the processing capabilities and/or conditions of the touchscreen controller).

As to claim 13, the combination of Purves and Rabii discloses the method of claim 12. The combination further discloses the level of the error tolerance is increased in response to a detection of increased movement in the environment (Purves, [0449] In some embodiments, if the number of failed authorization attempts exceeds a threshold, the pay network server may abort the authorization process, and provide an "authorization fail" message to the merchant server, user device and/or client).

As to claim 14, the combination of Purves and Rabii discloses the method of claim 9. The combination further discloses the database includes at least one of a cache or a random access memory (RAM), the method further comprising: tracking a frequency of use of the captured gesture motion, the gesture mappings corresponding to gesture motions performable by the user, wherein when the frequency is determined to be above a frequency threshold, the gesture mappings are caused to be stored in the cache or RAM for quick access (Purves, [0100] In some implementations, fields in the composite gesture data structure may be left blank depending on whether the particular gesture type (e.g., finger gesture, object gesture, and/or the like) has been made. The MDGAAT may then match 211 the gesture and the words to the various possible gesture types stored in the MDGAAT database).

As to claim 15, the combination of Purves and Rabii discloses the method of claim 9. The combination further discloses the captured gesture motion includes a finger gesture motion captured by the sensor (Purves, [0169] The MDGAAT component may transform reality scene visual captures (e.g., see 213 in FIG. 2A, etc.) via MDGAAT components (e.g., fingertip detection component 1142, image processing component 1143).

As to claim 17, the combination of Purves and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the operations further comprise displaying an indication of the at least one of the plurality of previously stored gesture mappings associated with the captured gesture motion for confirmation, wherein the at least one of the plurality of actions is executed further in response to receiving, from the user, a selection of one of the at least one of the plurality of previously stored gesture mappings (Purves, [0101] If a match is found, the MDGAAT may request confirmation that the right action was found, and then may perform the action 212 using the user's account).

As to claim 18, the combination of Purves and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the operations further comprise detecting a process with which the gesture motion is used, wherein a level of the error tolerance is determined based on the detected process, and wherein a process requiring higher security has a lower level of the error tolerance than a process requiring lower security.

As to claim 19, the combination of Purves and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the database includes at least one of a cache or a random access memory (RAM), and wherein the operations further comprise: tracking a frequency of use of the captured gesture motion, the gesture mappings corresponding to gesture motions performable by the user, wherein when the frequency is determined to be above a frequency threshold, the gesture mappings are caused to be stored in the cache or RAM for quick access (Purves, [0100] In some implementations, fields in the composite gesture data structure may be left blank depending on whether the particular gesture type (e.g., finger gesture, object gesture, and/or the like) has been made. The MDGAAT may then match 211 the gesture and the words to the various possible gesture types stored in the MDGAAT database).

As to claim 20, the combination of Purves and Rabii discloses the non-transitory machine-readable medium of claim 16. The combination further discloses the captured gesture motion includes a finger gesture motion captured by the sensor associated with the system (Purves, [0169] The MDGAAT component may transform reality scene visual captures (e.g., see 213 in FIG. 2A, etc.) via MDGAAT components (e.g., fingertip detection component 1142, image processing component 1143).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/7/2022